Citation Nr: 1116099	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  The hearing transcript is associated with the claims folder.

In July 2010, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDING OF FACT

The Veteran's currently diagnosed cervical spine disability is not shown to have had its onset in service and/or to be causally related to active service; arthritis is not shown to have manifested to a compensable degree within the first postservice year.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a cervical spine disability.  He primarily asserts that he first manifested recurrent neck pain during active service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

On review of the record, it appears that the Veteran's service treatment records (STRs) may not be complete.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist. Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (declining to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran served on active duty from February 1975 to December 1976.  On his July 1974 enlistment examination, he did not report a history of cervical spine problems and his physical examination reflected a normal clinical evaluation of his spine.  As such, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  

The Veteran's STRs reflect his treatment for thoracolumbar spine pain (which has been service-connected) but do not reflect any lay or medical evidence pertaining to the cervical spine.  Notably, the Veteran reported a history of recurrent low back pain following a preservice skydiving injury.  He did not mention, at any time, a history of neck pain related to this injury.

On his November 1976 separation examination, the Veteran generally reported a history of "Recurrent back pain" with no further explanation.  He denied symptoms such as neuritis.  A chronic cervical spine disorder was not shown at that time.

Overall, the STRs provide no direct evidence in support of this claim, failing to reflect lay or medical evidence of cervical spine symptomatology or disability.

Postservice, the Veteran was first treated for neck/shoulder pain in September 1988.  At that time, the Veteran reported a history of neck pain after lifting a 200 pound barbell over his head.  He had also been involved in karate.  Examination was significant for limited flexion and extension of the neck as well as tenderness of the left trapezius and scapular area.  The Veteran was diagnosed with a left upper back strain.

Thereafter, in February 1989, the Veteran was treated for a stiff neck after lifting weights.  At that time, he reported a history of recurrent neck pain since a skydiving accident in 1973.  An X-ray examination was reported as within normal limits (WNL).  The examiner offered a diagnosis of recurrent cervical strain.

On April 28, 2002, the Veteran was involved in a motor vehicle accident involving injury to the lumbar and cervical spines.  A May 2002 magnetic resonance imaging (MRI) scan showed paracentral disc bulge at C6-7 as well as degenerative discs from C5 through C7 with moderate right neural foraminal narrowing at C5-6 and moderate left neural foraminal narrowing at C6-7.

A November 2002 private examination report noted that the Veteran was involved in a motor vehicle accident in April 2002 with a subsequent MRI demonstrating paracentral disc bulge at C6-7 with spurring at C5-6.  The Veteran's current complaints included crepitus with neck movement, mid back pain, and a feeling of numbness/lack of dexterity of the right hand.  This examiner determined that the Veteran had reached maximum medical rehabilitation, and would require further management of his cervical spine symptoms.

Overall, the postservice medical records do not provide any direct evidence in support of this claim, first reflecting the Veteran's treatment for cervical spine symptoms in 1989 which is more than 13 years following his separation from service.  This evidence is not consistent with a finding of recurrent and/or persistent cervical spine disability since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As there is no evidence of arthritis involving the cervical spine within the first postservice year, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

On review of the entire record, the Board next finds that service connection may not be established based on chronicity of disability in service, or post-service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Notably, the Veteran's report of recurrent and/or persistent symptoms of neck pain since service is not consistent with the overall evidentiary record.

First, the Board finds that the Veteran's recollections regarding the onset of recurrent neck pain since service are inconsistent and unreliable.  For example, on his July 1974 enlistment examination, he denied a history of orthopedic problems.  He currently denies any preservice neck problems.  See VA Form 21-4138 received in September 2005; Transcript of Veteran's November 2009 Travel Board Hearing, p. 8-9.  Yet, in February 1989, the Veteran told his treating physician that he had a history of recurrent neck pain since a preservice skydiving accident in 1973.  Quite simply, both of these statements cannot be true.

Similarly, on September 16, 2003, the Veteran told his treating VA clinician that he had a history of intermittent low back pain during service with the onset of "some neck discomfort" with occasional right finger dysesthesias in "1998."  Yet, on October 30, 2003, the Veteran told his treating VA clinician that he had a history of a progressive worsening of intermittent neck pain which began during service.  Again, these statements are internally inconsistent and cannot be reconciled with his February 1989 statement.

Additionally, in May 2002, the Veteran attributed his current neck pain which radiated down to his mid back and into his right arm to an April 28, 2002 motor vehicle accident.  This is the first time in the record that right arm dysesthesia symptoms are mentioned at all.

Notably, the Veteran has specifically denied a specific trauma or injury to the cervical spine.  See VA clinical record dated October 30, 2003.  However, he does refer to performing strenuous activities such as carrying 100 pound packs over rough terrain and intentionally lifting weights to treat low back symptoms.  See Veteran's VA Form 21-4138 received September 2005; Transcript of Veteran's November 2009 Travel Board Hearing, p. 21.

In support of this claim, the Veteran has submitted a June 2005 lay statement from his daughter R.R. who recalls that the Veteran has had neck problems "[s]ince his military service for as long as I can remember" with regular neck pain since the "late seventy's," which included neck pain with right arm numbness.  Overall, she asserted an ability to state that the Veteran has had ongoing neck problems for the last 30 years.

A statement from the Veteran's spouse asserts that he was physically fit prior to his entrance into active service, and first experienced neck pain with arm numbness during service which had progressively worsened since service.

A statement from the Veteran's brother asserts that the Veteran was physically fit prior to his entrance into active service, and that he had observed the Veteran to have recurring health problems following military service, which included an inability to turn his head due to neck problems.

Also, a statement from the Veteran's boyhood friend asserts that the Veteran was physically fit prior to his entrance into active service.  This individual states that, two years following the Veteran's separation from service, the Veteran seemed to have problems such as neck pain with arm numbness.

The statements from the Veteran's daughter, spouse and boyhood friend conflict with the Veteran's statement upon separation from service denying neuritis symptoms, and his September 16, 2003 statement that he had the onset of occasional right finger dysesthesia in "1998."  

The statement from the Veteran's brother refers to observations of the Veteran following his separation from service, and does not provide any specific dates to more clearly delineate the actual onset of symptomatology.

With respect to all of these statements, the Board observes that these individuals are attempting to recall events which occurred approximately three decades ago, which clearly impacts their ability to accurately recall the events in question.  In the case of the Veteran's daughter, the record reflects that she was 5 years old at the time of the Veteran's discharge from service which calls into question her capacity to recall events at that time.

In any event, the Board finds that the credible lay evidence in this case demonstrates that the Veteran did not report neck pain during service, that he denied neuritis symptoms at the time of his separation from service, and that he did not experience right arm numbness symptoms until he first reported this symptom after the April 2002 motor vehicle accident.  This history is most consistent with the overall evidentiary record, which includes STRs, the November 1976 separation examination, the private treatment records in 1988, 1989 and 2002 as well as VA clinical records beginning in 2003.

As indicated above, the Veteran's own statements in this matter are internally inconsistent, unreliable and, at times, contradictory.  Unfortunately, his allegation of inservice onset of neck pain with persistent/recurrent symptoms thereafter is not deemed credible in light of the entire evidentiary record.  The Board acknowledges the Veteran's argument that his report of recurrent back pain at the time of separation included neck pain as advised by the military physician, but this explanation is simply not credible in light of the entire evidentiary record.

Similarly, the lay witness recollections are not consistent with the entire evidentiary record, to include the credible evidence first showing that the Veteran's symptom of right arm numbness began many years after service discharge.  Thus, these lay statements are not deemed credible as they are not consistent with the entire evidentiary record including statements made by the Veteran himself.

The Board further finds no competent evidence within the record of a nexus between the Veteran's current cervical spine disability and his period of active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).

In this case, the only evidence tending to support a causal relationship between the current neck disability to active service is the statements and testimony from the Veteran and his lay witnesses.  The Board notes that the Veteran and his lay witnesses are not shown to be trained or educated in medicine, which clearly impact their competence to speak to medical etiology matters.  

Looking at these allegations closely, the Veteran and his lay witnesses only provide vague allegations lacking any specific rationale which could be used to service-connect this disability.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  As indicated above, the Veteran has denied any specific injury or trauma to the neck during service, and his allegations of neck pain experienced during service is not deemed credible.

To the extent that the Veteran and his witnesses are deemed competent to speak to these matters, such statements are greatly outweighed by the medical findings of record which include the normal clinical evaluation of the cervical spine at the time of his separation from service, the lack of credible evidence of persistent/recurrent symptoms since service, the history of neck complaints first beginning after a weight lifting injury in 1988, and the history of right arm complaints first beginning after a motor vehicle accident in 2002.

In summary, the Board finds that both service and post-service medical records provide evidence against these claims, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claim for cervical spine disability.  38 U.S.C.A. § 5107(b).  The appeal regarding this claim, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated July 2003 substantially satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim, and the relative duties on the part of the Veteran and VA in developing his claim.  This letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, as the claim remains denied, these issues are not implicated and no prejudice accrues to the Veteran regarding this notice deficiency.

Notably, a preadjudicatory RO letter dated May 2004 advised the Veteran of the unavailability of complete STRs, and requested him to provide any records in his possession or alternative sources of information.  In response, the Veteran has submitted all STR copies in his possession.  The Board is unaware of any additional STRs which may exist having any relevance to this claim.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA has obtained all available STRs through the assistance of the Veteran and his representative.  The Veteran has denied neck trauma or injury during service, or any specific dates of neck treatment.  The record includes the entrance and separation examinations.  On this record, the Board finds no further basis to further search for STRs as no existing, relevant documents have been identified.

Additionally, the RO has also obtained all available VA and private clinical records as well as Social Security Administration records.  There are no outstanding requests to obtain any additional private medical records which the Veteran has identified and authorized the RO to obtain on his behalf.

Notably, the Veteran was not afforded VA examination for an etiology opinion.  On review of the record, the Board finds that the lay and medical evidence is sufficient to decide this claim without further examination.  In this respect, the record contains a separation examination in which a military examiner did not find the presence of a chronic cervical spine disability.  As held above, the Board has further found that the credible lay evidence establishes that cervical spine disability first manifested many years after service, that there is no X-ray evidence of arthritis within the first postservice year, and that cervical spine symptoms have not been persistent and/or recurrent since service discharge.  Furthermore, the Board has found no credible evidence of record suggesting that the cervical spine disability is in any way related to service.  To the contrary, there is evidence tending to suggest postservice origin to these problems.

The Board notes that VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, further VA examination is not warranted because the information and evidence of record does not establish suggest any reasonable basis to award service connection for cervical spine disability on direct or presumptive bases.  In short, there is simply no credible, accurate factual basis of any inservice event which could be responsible for any aspect of the currently manifested cervical spine disability.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (a probative examiner opinion is based on an accurate factual basis).

Finally, the Board finds that the RO has complied with the terms of the Board's July 2010 remand directives, by obtaining current SSA records which included the private medical records identified in remand directive #2.

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

ORDER

Service connection for a neck disability is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


